Citation Nr: 1040723	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left eye cataract.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected diabetes 
mellitus.

6.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

7.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.

8.  Entitlement to a compensable rating for right ear hearing 
loss. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States 
Army for more than twenty years, including service from March 
1953 to February 1955, March 1961 to April 1961, and April 1967 
to July 1980.  In addition to numerous other awards and 
decorations, this Veteran is in receipt of the Bronze Star Medal, 
Army Commendation Medal, and Korean and Vietnam Service Medals.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied entitlement to the benefits currently 
sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

On a VA Form 9 received in August 2009, the Veteran requested a 
hearing before the Board to provide testimony on the issues 
presently on appeal.  The Veteran was then scheduled for a 
videoconference hearing with the undersigned on August 19, 2010.  
Internal VA records differ as to whether the Veteran failed to 
appear for the scheduled hearing, or appeared as scheduled then 
requested a postponement to another date.  Under these 
circumstances, the Board resolves any doubt in the Veteran's 
favor and finds that a valid request for postponement was 
submitted.  Therefore, the Veteran's request for a hearing before 
the Board remains pending.  Where a veteran expresses a desire to 
appear in person before the Board, he or she has the right to do 
so.  38 C.F.R. § 20.700 (2010).  Therefore, as this Veteran has 
requested a hearing before the Board, and one has not yet been 
conducted, the Board has no discretion and the case must be 
remanded for the RO to schedule the requested hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Schedule the Veteran for a hearing before 
a Veterans Law Judge (VLJ) pursuant to his 
August 2009 request.  The RO should notify 
the Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b).  If the Veteran no longer 
desires the requested hearing, a signed 
writing to that effect must be placed in 
the claims file.

Thereafter, the case should be returned to 
the Board in accordance with appropriate 
procedures.  No action is required of the 
Veteran until further notice.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



